September 03, 2004


Mr. Glenn E. Johnson
Kelly Hart & Hallman, P.C.
301 Congress Ave., Suite 2000
Austin, TX 78701

Mr. Elton M. Montgomery
Montgomery & Peavy
P.O. Drawer 1300
Graham, TX 76450
Mr. Andrew D. Sims
Harris Finley & Bogle, P.C.
777 Main Street, Suite 3600
Fort Worth, TX 76102-5341

RE:   Case Number:  02-0599
      Court of Appeals Number:  02-00-00055-CV
      Trial Court Number:  27,900

Style:      RIDGE OIL COMPANY, INC. AND BRYAN A. WOODWARD
      v.
      GUINN INVESTMENTS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Schneider not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Stephanie    |
|   |Lavake           |
|   |Mr. George       |
|   |Birdwell         |